Citation Nr: 1047471	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) with depressive disorder and panic disorder, 
currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of the 
right knee, currently rated as 10 percent disabling.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to service-connected PTSD.

4.  Entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 until July 
1989.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, 
Utah.  During the pendency of this appeal, jurisdiction was 
transferred to the RO in Cheyenne, Wyoming.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD has been productive of social impairment, reduced 
ability to function in the workplace and in social settings, as 
well as some homicidal ideation.

2.  Chondromalacia of the right knee has been productive of pain 
and limitation of motion.  Functional flexion is to greater than 
45 degrees, and there is no instability or impairment of 
extension.

3.  Chronic fatigue syndrome was not manifest during service, and 
is unrelated service.

4.  Chronic fatigue syndrome, to include any increase or 
aggravation, is unrelated to a service-connected disease or 
injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, Diagnostic 
Code 9411 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5260 (2010).

3.  Chronic fatigue syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).	

4.  Chronic fatigue syndrome is not proximately due to or the 
result of a service connected disease or injury.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2008 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter provided information as to what evidence was 
required to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter also informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  Moreover, in a hearing before the 
undersigned, the issues on appeal were clarified and potentially 
relevant additional evidence that the appellant may submit in 
support of her claim was identified.  These actions by the 
undersigned supplement VA's compliance with the VCAA and serve to 
satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of her case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  

Service treatment records have been obtained, as have records of 
VA treatment.  Furthermore, the Veteran was afforded VA 
examinations in February 2010 and May 2009.  During these 
examinations, examiners were provided the Veteran's claims file 
for review, took down the Veteran's history, considered the lay 
evidence presented, laid factual foundations for the conclusions 
reached, and reached conclusions based on their examinations that 
are consistent with the record.  The Board notes that it is 
"entitled to assume the competence of a VA examiner." Cox v. 
Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. 
West, 12 Vet. App. 145, 151 (1999).  Examinations of the 
appellant are found to have been adequate.  

During her October 2010 hearing, the Veteran stated that her PTSD 
symptoms had become worse since her last VA examination.  
However, she went on to state that she felt her post-examination 
treatment records accurately reflected her current level of 
symptomatology, and thus did not feel that a new VA examination 
was necessary.  Because the claimant is competent to state that 
evidence in her claims file accurately portrays her level of 
disability, and she has so-stated in this case, the Board finds 
that a new VA examination is not called for, and adjudication of 
the Veteran's claim for increase may proceed.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at an October 2010 hearing 
before the undersigned, and the Veteran's claims file was held 
open for an additional 30 days in order to afford time for her to 
submit any outstanding evidence.  The Board has carefully 
considered all statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings On Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the disabilities at issue have not 
significantly changed and uniform evaluations are warranted.

1.  PTSD

In a rating decision of June 2004, service connection for PTSD 
was granted and a 30 percent evaluation was awarded, effective 
February 27, 2004.  In a November 2005 rating decision, that 
rating was increased to 50 percent, effective February 27, 2004.  
In the June 2008 rating decision on appeal, the Veteran's 50 
percent evaluation for PTSD with depressive disorder and panic 
disorder, but without agoraphobia or insomnia, was confirmed and 
continued.  PTSD is evaluated under the general rating formula 
for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this general rating formula, a 50 percent evaluation 
is provided for on evidence of occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or the inability to establish and maintain 
effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

In evaluating the Veteran's level of disability, the Board has 
considered the Veteran's Global Assessment of Functioning (GAF) 
scores as one component of his overall disability picture.  GAF 
is a scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale may 
be relevant in evaluating mental disability.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

Here, the record shows GAF scores ranging from 40 to 52 during 
the rating period on appeal.  GAF scores of 60 to 51 represent 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  GAF scores in the 50 to 41 range 
signify serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school 41 functioning 
(e.g., no friends, unable to keep a job).  Where GAF scores are 
between 40 and 31, there is some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up younger children, is defiant at 
home, and is failing at school).

On VA examination in April 2008, the Veteran reported nightmares 
every night, and lack of sleep two times a week.  She had 
flashbacks relating to sexual abuse once every few weeks and 
daily intrusive thoughts of the same.  The Veteran often checked 
to ensure that all doors were locked, and felt on-guard in public 
spaces.  Panic attacks occurred one to two times per day and she 
has some form of auditory hallucinations, possibly related to 
sleep deprivation.  The claimant stated that she had found 
herself engaging in conversation when no one is present.  There 
were daily crying spells at work, and she was tearful throughout 
her examination.  The Veteran reported feelings of helplessness, 
hopelessness, sadness, worthlessness, low energy, and low 
motivation.  She denied feelings of suicide, but did endorse 
anger, and a fear of hurting others.

Mental status examination revealed a score in the normal range 
for functioning, however she was unable to recall two out of five 
objects after a delay.  No evidence of any thought disorder was 
noted and the Veteran was able to establish good eye contact.  In 
summation, the examiner described nightmares, flashbacks, 
intrusive thoughts, disturbed sleep, hypervigilance, 
disassociation, significant symptoms of depression, anger, and 
difficulty with concentration.  The examiner assessed her GAF 
score to be 50.  In subsequent psychological treatment records 
from June 2008 through July 2007, GAF scores of 40 to 52 are 
noted.  

During VA examination in May 2009 the claimant stated that she 
was put on leave from work for mental health reasons in October 
2007.  She never attempted suicide and experienced no suicidal 
ideation, but did endorse recent homicidal ideation associated 
with anger.  During the examination, affect was blunted and 
tearful, and speech was flat.  Thought processes were linear, and 
sleep was described as poor.  There was no indication of 
psychosis and no reported auditory or visual hallucinations.  The 
Veteran described having a depressed mood and diminished interest 
in activities she had previously enjoyed, and also some 
psychomotor retardation.  In assessing the Veteran's GAF score at 
46, the examiner noted no inappropriate behavior or impaired 
thought process, but did identify social isolation.

In a treatment note of June 2009, the Veteran had poor sleep, was 
avoidant at work, and moved at a sluggish pace despite perceiving 
herself as trying.  The claimant was oriented, alert and 
cooperative.  She denied suicidal and homicidal ideation, and her 
memory was good.  Speech was clear, articulate, and coherent; and 
there was no evidence of psychotic thought processes.

On evaluation in December 2009, the Veteran was oriented, alert 
and cooperative, but was tearful during much of the treatment 
session.  She endorsed confusion and loss of focus; however her 
speech was clear, articulate and coherent.  The Veteran was not 
confident about her own judgment, thought the evaluator regarded 
insight to be good.  Some inability to keep all aspects of 
reality were noted, and a GAF score of 41 was indicated.

Psychological treatment records from February 2010 indicate 
anxiety and floating anger with intrusive thoughts.  She was 
oriented, alert, cooperative and neat in appearance, thought 
irritable and restless.  Speech was clear, articulate, and 
coherent, and judgment was good.  Impairment of insight was 
noted, however memory was intact and there was no evidence of 
psychotic ideations.  The Veteran had no homicidal intent, but 
anger was pervasive and she had trouble keeping verbal remarks 
from being hostile.  The Veteran's GAF score was 42, which 
accounted for her anger, irritability, crying spells, isolation, 
social impairment, inability to work, increased anxiety, and 
history of suicidal dreaming.

During her October 2010 hearing before the undersigned, the 
Veteran endorsed a feeling of lost trust, a lack of friends, and 
a "rocky" marriage.  She also stated that prior to going to bed 
she double-checked all doors and windows to ensure that they were 
closed and locked.  Some homicidal ideation was indicated, but 
not suicidal.  The Veteran's statements during her hearing echoed 
statements previously submitted, as statements offered into the 
record by her husband.  Insofar as the Veteran has been 
consistent in such statements, and her reported symptomatology is 
verified by medical evidence, the Board finds her to be credible.

After a careful review of the evidence above, the Board finds the 
Veteran's PTSD to be 70 percent disabling, but not more.  As 
previously indicated, the current 50 percent evaluation 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent rating is indicated by occupational and social 
impairment, with deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); or the inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.  Id.

As indicated by the record, the Veteran has had severe 
occupational and social impairment, with reduced ability to 
function in the workplace and in social settings, as well as some 
homicidal ideation, mostly directed at coworkers.  While speech 
has not been circumstantial, circumlocutory, or stereotyped, the 
Veteran's other symptomatology has resulted in her inability to 
establish or maintain effective relationships.  Id.  In spite of 
the severity of her symptoms, however, the Board does not find 
that a rating in excess of 70 percent is appropriate here.  
Specifically, the Veteran does not exhibit impairment in thought 
processes or communication, nor does she have grossly 
inappropriate behavior.  While some memory loss and been noted, 
it has not reached a level at which she forgets such information 
as the names of relatives, her own occupation, or her own name.

Particularly informative of the Veteran's level of disability are 
GAF scores throughout the record ranging from 52 to 40 indicating 
that at their worst symptoms have been more than severe, 
resulting in major impairment in several areas, such as work, 
family relations and judgment.

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155 (West 2002); see 38 
U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130 (2010).  By 
establishing one general formula to be used in rating more than 
30 mental disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation. This construction is not 
inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, the rating specialist is to consider 
all symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the 
evidence demonstrates that a claimant suffers symptoms or effects 
that cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

Based on the foregoing, the Board concludes that the Veteran's 
PTSD has been 70 percent disabling throughout the period on 
appeal.  All evidence has been considered and there is no doubt 
to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.

2.  Chondromalacia of the Right Knee

In a rating decision of January 1991, the Veteran was granted 
service connection for chondromalacia of the right knee, and 
awarded a 10 percent rating, effective August 23, 1990.  In the 
rating decision on appeal, the Veteran's 10 percent rating for 
chondromalacia of the right knee was confirmed and continued.  
The Veteran's right knee disability is rated under 38 C.F.R. § 
4.71a, DC 5260 (2010).  Under this Code, a 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent rating 
is warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260 (2010).

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.  Accordingly, the Board notes that 38 C.F.R. § 4.71a, DC 
5261 contemplates a 10 percent disability rating for extension 
limited to 10 degrees, a 20 percent disability rating for 
extension limited to 15 degrees, a 30 percent rating for 
extension limited to 20 degrees, a 40 percent rating for 
extension limited to 30 degrees, and a 50 percent disability 
rating is assigned for extension limited to 45 degrees.  Id. at 
DC 5261.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  In determining the degree of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 
and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet10. 
App. 202 (1995).  In addition, when assessing the severity of a 
musculoskeletal disability that is at least partly rated on the 
basis of limitation of motion, VA is generally required to 
consider the extent that the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his symptoms 
are most prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2010).

On VA examination in April 2008, the Veteran had pain, locking, 
stiffness, swelling during winter months and rare instability.  
She indicated that she was able to stand for 30 minutes, walk for 
20 minutes, and sit for up to an hour.  Using stairs was 
extremely painful, but her gait appeared normal.  Physical 
examination of the right knee showed no swelling or instability, 
however tenderness was present.  The Veteran had flexion to 140 
degrees, with some pain at 140 degrees; extension to zero 
degrees, with pain at zero degrees; and no change in range of 
motion after three repetitions.  X-ray imaging revealed medial 
lateral and patellofemoral joint spaces were maintained.  The 
overall impression was of an unremarkable radiograph of the knee.

During an August 2009 VA examination, the Veteran reported nearly 
constant pain in the right knee at a level of between five and 
eight out of ten.  She had constant stiffness, a sense of 
swelling, occasional instability, and occasional locking.  She 
was able to dress, undress and drive without assistance.  On 
walking into the examination room the Veteran's gait was normal, 
however it was noted that after examination she walked with a 
right limp.  No swelling, warmth, redness, or instability was 
noted.  There was, however, some tenderness.  Extension was to -2 
degrees with pain at -2 degrees.  Flexion was to 100 degrees with 
pain throughout and grimacing.  There was no crepitus.  On 
repetition three times, the Veteran reached 110 degrees of 
flexion.

On VA examination in February 2010 it was indicated that the 
Veteran's knee had become worse since the prior examination, but 
that she had had no injuries, surgeries or injections.  Gait was 
occasionally abnormal with either right or left knee limping.  
Prior to her examination her gait was normal, however afterwards 
she exhibited a right limp.  Slight swelling and mild tenderness 
were observed, however there was no instability and normal 
alignment was present.  Extension was to zero degrees with paint 
at zero degrees.  Flexion was to 105 degrees with pain and slight 
crepitus throughout.  No change was seen on active or passive 
range of motion during testing against resistance and on 
repetition three times.  No additional losses of range of motion, 
weakness, impaired endurance, incoordination, or instability were 
noted either.

During her October 2010 hearing before the undersigned, the 
Veteran endorsed pain on extension and flexion, stating that pain 
was worse on flexion.  She stated that she was unable to do many 
activities she wished to do due to instability and pain.  On 
questioning she endorsed extension to zero degrees and estimated 
flexion to approximately 60 degrees.

After a careful review of the evidence above, the Board finds the 
Veteran's right knee disability to be not more than 10 percent 
disabling.  As previously indicated, the current 10 percent 
evaluation contemplates flexion limited to 45 degrees.  It is 
also consistent with periarticular pathology productive of 
painful motion.  38 C.F.R. § 4.59 (2010).  In order to warrant a 
higher evaluation flexion must be functionally limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5260 (2010).  See 38 C.F.R. § 4.7 
(2010).

Here, clinical examination has revealed flexion to be 
functionally limited to 100 degrees of motion.  While the Board 
recognizes that during her February 2010 examination the Veteran 
reported pain throughout motion, this report is of limited 
probative value as observed symptoms appeared to change 
throughout the examination.  Specifically, the Veteran was 
alternatively observed with a normal gait and a limping gait, and 
on repetition of motion her range actually improved.  Regardless 
of whether the Veteran in fact has pain throughout her range of 
motion, the record shows that she is able to ambulate and thus is 
not functionally limited to zero degrees of motion.  Considering 
the Veteran's claim during her hearing that she was limited to 
approximately 60 degrees of flexion, even if accepted as true, 
such a limitation would not warrant a rating of higher than 10 
percent.  

The Board has also considered whether an additional rating may be 
indicated by the record.  To that end it is observed that no 
rating is available under DC 5261 for limitation of extension as 
the Veteran has been shown to have functional extension to zero 
degrees.  In order to warrant even a non-compensable rating under 
DC 5261, extension must be functionally limited to 5 degrees.  38 
C.F.R. § 5261 (2010).  Regarding reports the Veteran's functional 
limitation of extension, the Board notes that such reports have 
been inconsistent.  While an August 2009 VA examination revealed 
that extension was lacking by two degrees of motion, this 
limitation, even when accepted as true, does not more closely 
meet the level of a compensable rating under 38 C.F.R. § 4.71a, 
DC 5261 (2010).  See 38 C.F.R. § 4.7 (2010).

DC 5257 contemplates ratings for slight (10 percent), moderate 
(20 percent), and severe (30 percent) recurrent subluxation or 
lateral instability of the knee and, to that end, the Veteran has 
endorsed some symptoms of occasional instability.  While such 
reports have been considered, the Board finds the objective 
findings by medical professionals of no instability to be more 
probative than the Veteran's statements to the contrary.  
Accordingly a rating of higher than 10 percent is not warranted 
under 38 C.F.R. § 4.71a, DC 5257 (2010).

Based on the foregoing, the Board concludes that chondromalacia 
of the Veteran's right knee has been 10 percent disabling 
throughout the period on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be resolved.   
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

As above, here too the Board has undertaken the question of 
whether consideration of an extraschedular rating is warranted.  
Having reviewed the evidence, the Board finds that referral to 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for determination and assignment of an 
extraschedular rating is not warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).

Service Connection

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Except as provided in 38 C.F.R. § 3.300(c), a disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected. 38 C.F.R. § 3.310(a). This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service connected disease 
or injury. Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc). When aggravation of a Veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen, supra.  
Thus, in this case, in order to warrant service connection for 
chronic fatigue syndrome on a secondary basis, the evidence must 
show that it was caused or aggravated by a service-connected 
disease or injury.

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury."  Paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service- connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

As an initial matter, the Board notes that the Veteran has not 
alleged that the claimed disability was incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
are not for application.

Before proceeding, it is noted that the Chapter 38 of the Code of 
Federal Regulations describes symptoms of chronic fatigue 
syndrome as "debilitating fatigue, cognitive impairments (such 
as inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms."  38 C.F.R. § 4.88b, DC 
6354 (2010).

The Veteran's service treatment records reflect that in March 
1989 she complained of a one week history of excessive 
sleepiness, and it was observed that she was obviously drowsy.  
On separation examination in June 1989, all systems were 
indicated to be normal, including any sign of psychiatric 
symptoms.  The Veteran affirmatively indicated that she had no 
history of frequent trouble falling asleep.

Based on the foregoing, service treatment records show a single 
episode of excessive sleepiness during service, but otherwise no 
indication of chronic fatigue syndrome.  This does not in itself 
preclude a grant of service connection.  Again, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  
Nevertheless, a review of the post-service evidence leads to the 
conclusion that claimed disability is not related to active 
service, or a service-connected disease or injury, for the 
reasons discussed below.

The Veteran separated from active service in July 1989.   
Contained in the record is a journal dated from 1994 through 
1998.  In this journal are frequent notations indicating poor 
sleep and day-time tiredness.  In a May 2004 statement, the 
Veteran indicated poor sleep and on VA examination in June 2004 
she was diagnosed with insomnia.  Throughout the record are 
continuing references to the Veteran's poor sleep, which the 
record shows to have been continuous since at least 1994.  
Psychological treatment records do not note, however, any 
diagnosis of chronic fatigue syndrome. 

In June 2007 the Veteran reported problems with staying alert 
during the day for the preceding month.  She had episodes of 
falling asleep while driving, while typing, and while sitting.  
She also reported that she had not been using a prescribed 
continuous positive airway pressure (CPAP) machine at night.  It 
was noted that the appellant's mother had a history of 
narcolepsy.  The assessment was that untreated sleep apnea was 
causing problems with fatigue and falling asleep.

On VA examination in April 2008, insomnia was stated to be at 
least as likely as not related to her service-connected PTSD.  In 
a June 2008 statement, the Veteran indicated that while at work 
she was constantly tired and her joints ached.  She reported poor 
sleep and that while at work she began falling asleep for periods 
of between a few minutes and two hours.

In an April 2009 statement, the Veteran confirmed that her mother 
had had narcolepsy, but noted that none of her siblings have the 
disorder.  Rather, the Veteran believed that fatigue was as a 
result of poor sleep and that poor sleep was related to PTSD 
symptoms. 

In VA examination of May 2009, the Veteran stated that day-time 
fatigue and somnolence began about 2007.  She was treated for 
sleep apnea in June 2007, but noted no improvement in her level 
of fatigue.  The examiner concluded that the Veteran had chronic 
sleep problems secondary to PTSD and associated nightmares.  It 
was noted that many minor criteria for chronic fatigue syndrome 
were met, such as generalized myalgias, arthralgia, sore throat, 
sleep problems, depression and headaches.  However, major 
criteria were not met.  Specifically, the Veteran did not have a 
50 percent reduction in premorbid functioning at the exclusion of 
other factors causing fatigue and pain.  Rather, her fatigue was 
caused by factors such as  sleep apnea that was unresponsive to 
treatment, use of narcotics, and insomnia secondary to PTSD.  It 
was the examiner's opinion that, given the multifactorial 
etiology of the Veteran's fatigue and pain, it is less likely as 
not that that fatigue was due to service-connected PTSD.

On VA examination in August 2009, the Veteran reported that she 
missed ten days of work in the preceding year due to fatigue.  
The examiner, although noting complaints of migraine headaches, 
did not comment on the presence or absence of chronic fatigue 
syndrome.

In considering the lay and medical history as detailed above, the 
Board notes that the Veteran is competent to give evidence about 
what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain situations, 
lay evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.

In the present case, fatigue is capable of lay observation and 
thus the Veteran's statements constitute competent evidence of 
symptomatology.  The diagnosis of chronic fatigue syndrome, 
however, is a complex medical issue that is beyond the realm of a 
lay competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Thus, while the Board finds that the Veteran's 
complaints of fatigue and sleepiness are credible, the diagnostic 
findings of the VA examiner in May 2009 are far more probative in 
revealing that the appellant does not have the claimed disorder - 
chronic fatigue syndrome.

As stated, entitlement to disability compensation, either on a 
direct or secondary basis, initially requires proof of the 
existence of a disability.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Here, the Board recognizes that 
sleepiness and fatigue are disabling conditions.  However, the 
claimed disorder, chronic fatigue syndrome, is not present and 
thus service connection cannot be awarded for it.  While poor 
sleep has been attributed to the Veteran's PTSD, the Board notes 
that based on the Veteran's statements, she is not seeking 
service-connection for a sleep-related disorder, but rather, 
specifically for chronic fatigue syndrome.  This was made 
evidence when, during her October 2010 hearing, the undersigned 
clarified that the disorder which the Veteran was claiming 
service connection for was, in fact, chronic fatigue syndrome.

In total, the evidence does not show that chronic fatigue 
syndrome was manifest in service or is related to service.  
Furthermore, chronic fatigue syndrome is not related to a 
service-connected disease or injury.  In conclusion, the 
preponderance of the evidence is against the claim, and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An evaluation of 70 percent for PTSD is granted subject to the 
controlling regulations applicable to payment of monetary 
benefit.

An evaluation in excess of 10 percent for chondromalacia of the 
right knee is denied.

Service connection for chronic fatigue syndrome is denied.


REMAND

A total rating based on unemployability  (TDIU) due to service-
connected disabilities may be granted if the service-connected 
disabilities preclude the Veteran from obtaining or maintaining 
substantially gainful employment consistent with his education 
and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).
 
Marginal employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
veteran's earned income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person. Marginal employment may also be 
held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold. Consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (2010).

The central inquiry is, "whether the [V]eteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination.  38 C.F.R. 
§§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Board observes that a claim for TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-
21 (1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent evaluation 
under the rating schedule.

During an October 2010 hearing before the undersigned, the 
Veteran stated that she had not worked since December 2009, and 
that she left her job due to medical and psychological issues, 
including issues related to her service-connected disabilities.  
The issue of whether the Veteran is entitled to a total 
disability rating has thus been raised by the record, but has not 
been addressed by the Agency of Original Jurisdiction (AOJ).



Accordingly, the case is REMANDED for the following action:

1.  The AOJ is to undertake appropriate 
development of the Veteran's claim for a 
total rating based on individual 
unemployability due to service-connected 
disabilities, and adjudicate the claim as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


